DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2021 has been entered.
 
Allowable Subject Matter
2.	Claims 16, 18, 21, 23-24, 26, 29, and 31 (renumbered as claims 1-8) are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

Claims 16, 18, 21, 23-24, 26, 29, and 31 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 6-11) filed on 21 December 2021.    
In addition to Applicant’s remarks filed on 21 December 2021, neither Pelletier nor Lim, either alone or in combination, anticipates or renders obvious the uniquely distinct features of “in case that the RRC reconfiguration message includes the PDCP version change indicator, performing a PDCP version change from an NR PDCP to an evolved universal terrestrial radio access (E-UTRA) PDCP, and in case that the RRC reconfiguration message includes the NR radio bearer configuration, identifying the NR radio bearer configuration including radio bearer configuration associated with the NR PDCP.” as recited in claim 16 and similarly recited in claim 24, over any of the prior art of record, alone or in combination.  Claims 18, 21, and 23 depend on claim 16, and claims 26, 29, and 31 depend on claim 24, and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645